Case 2:20-cv-00966-NR Document 513 Filed 10/03/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR ) Civil Action
PRESIDENT, INC, et al., )
)
Plaintiffs, )
) No.: 2-20-CV-966
V. )
)
KATHY BOOCKVAR:; et al., )
)
Defendants. ) Judge J. Nicholas Ranjan

BRIEF OF DEFENDANT ALLEGHENY COUNTY BOARD OF ELECTIONS’ IN
SUPPORT OF ITS CROSS MOTION FOR SUMMARY JUDGMENT

AND NOW comes Defendant, the Allegheny County Board of Elections (hereinafter
Allegheny County), by and through its undersigned attorneys, Andrew F. Szefi, Allegheny County
Solicitor, George M. Janocsko, First Assistant County Solicitor, and Allan J. Opsitnick, Assistant
County Solicitor, and respectfully files the following Brief in support of its Cross-Motion for

Summary Judgment.

I. SUMMARY OF THE FACTS

The facts in this case are generally familiar and have been recited numerous times in other
filings with this Honorable Court. Accordingly, Allegheny County will dispense with a repetition
of the facts and instead adopts the statement of facts set forth in the briefs filed today by Defendant
Secretary Boockvar and by Defendants Bucks County Board of Elections, Chester County Board
of Elections, Montgomery County Board of Elections, and Philadelphia County Board of
Elections.

Nevertheless, so that there is a complete and accurate statement of facts in the record in

this case, Allegheny County wishes to bring to the attention of the Court additional facts adduced
Case 2:20-cv-00966-NR Document 513 Filed 10/03/20 Page 2 of 6

during discovery that are specific to Allegheny County’s elections processes and procedures
dealing with two of the constitutional claims raised by the Plaintiffs. They are: 1) Allegheny
County’s use of “drop boxes” for the delivery of mail-in ballots; and 2) Allegheny County’s
processes and procedures to determine the sufficiency of the information contained on the voter’s
declarations that is on the envelope used to return a voted ballot.

1, Allegheny County is not using drop boxes to receive ballots
cast during the November Election.

David Voye is the manager of the Allegheny Elections Division. In that capacity, Mr.
Voye is tasked to oversee all election matters within Allegheny County. (Allegheny County
Appendix — Exhibit A).

During his deposition, Mr. Voye testified at length about whether Allegheny County will
be using drop boxes for the receipt of mail-in ballots. Mr. Voye stated that Allegheny County is
not using drop boxes in the conduct of the November 3, 2020. (Allegheny County’s Appendix —
Exhibit B). Instead, for the upcoming election, the County Elections Division will receive mail-
in ballots at its offices in the Allegheny County Office Building as well as at other Elections
Division offices located at County-owned buildings or leased facilities and operating on certain
weekends pursuant to a schedule approved by an Allegheny County resolution on September 17,
2020. (Allegheny County’s Appendix — Exhibits B, C and D). Each of these additional County
Elections Division offices will have “access to the Statewide Uniform Registry of Electors (SURE)
system and will be staffed by county employees. Each additional office shall be equipped to
accommodate over-the counter voting and ballot return and will serve voters regardless of where

they live in the County.” (Allegheny County’s Appendix — Exhibits C and D).
Case 2:20-cv-00966-NR Document 513 Filed 10/03/20 Page 3 of 6

ah To determine the sufficiency of a mail-in ballot submitted by a voter,
Allegheny County conducts a comparison of the information set forth
on the voter’s declaration on the return envelope with the voter’s
information contained on the SURE system

In their recitation of the facts, the Plaintiffs state that it is uncertain or clear whether
Allegheny County conducts a comparison of the signature on the mail-in ballot with the
information set forth in the Commonwealth’s electronic voter registration system known as SURE.
(Plaintiffs’ Exhibit I). The evidence produced during discovery in this case is to the contrary to
this statement.

During his deposition, Mr. Voye testified about the processes for reviewing applications
for a mail-in ballot and reviewing a received mail-in ballot. The process of voting by a mail-in
ballot starts with the submission of an application for a mail-in ballot. Upon receipt of the voter’s
application, Mr. Voye testified that Allegheny County inspects the application. This inspection
includes a verification of the name, address, date of birth and signature of the voter. According
to Mr. Voye, “we make sure that the application is signed.” (Allegheny County’s Appendix - Exhibit
E).

Upon return of the voted ballot, Mr. Voye testified that Allegheny County begins its
process of determining the sufficiency of the information on the voter’s declaration on the return
envelope. This process starts with the scanning of a bar code on the return envelope containing
the voted ballot.' This scanning records the date that Allegheny County received the ballot, the

method by which the ballot was returned to Allegheny County and ballot status within the SURE

system. (Allegheny County’s Appendix - Exhibit F).

 

' This return envelope generally is referred to as the “declaration envelope” because on the back of the envelope where
the envelope is sealed for mailing or hand delivery a voter must sign his name to declaration. As part of this
declaration, the voter also must print his or her name, provide the date on which the voter signed the declaration and
provide the voter’s address.
Case 2:20-cv-00966-NR Document 513 Filed 10/03/20 Page 4 of 6

Mr. Voye further testified that Allegheny County reviews the information on the voter’s:
declaration on the return envelope for sufficiency. (Allegheny County’s Appendix — Exhibit G).
This review includes an examination of the name, address and other information contained in the
voter’s declaration on the return envelope. (Allegheny County’s Appendix — Exhibit H). Asked
specifically whether Allegheny County compares the voter’s signature on the declaration envelope
with the digitized signature of the voter in the SURE system,” Mr. Voye answered several times,
“Yes.” (Allegheny County’s Appendix — Exhibit I).

Mr. Voye also testified, “If the ballot is returned, and it is signed, we will accept it” and “if
it is signed and looks like the voter’s name, we will accept it and count the ballot.” (Allegheny
County’s Appendix - Exhibit J). Thus, a mail-in ballot will be counted if Allegheny County
determines that the information contained on the declaration envelope, including the voter’s
signature, sufficiently matches the information contained in the SURE system. (Allegheny
County’s Appendix - Exhibit K). If a declaration is not signed at all, the Elections Division would
hold it aside and not count it. (Allegheny County’s Appendix — Exhibit L).

In those instances where an Elections Division worker, after comparing the information on
the declaration envelope with the information contained in the SURE system, was unsure that the
signature of the voter on the envelope was the signature of the voter, Mr. Voye testified that this
ballot would be set aside and go to him for a final determination. (Allegheny County’s Appendix -

Exhibit M).

 

2 The voter’s signature in the SURE system used during the comparison of a signature on a Mail-In Ballot declaration
is the same signature that is included with the election materials provided and used by each local board of election in
the district to compare the voter’s signature if the voter were to vote at his/her polling place.

4
Case 2:20-cv-00966-NR Document 513 Filed 10/03/20 Page 5 of 6

Il. LEGAL ARGUMENT

Allegheny County adopts in their entirety all the well-stated legal arguments set forth in

the briefs filed in this case by Defendant Secretary Boockvar, Defendants Bucks County Board of

Elections, Chester County Board of Elections, Montgomery County Board of Elections, and

Philadelphia County Board of Elections, by all other defendant county boards of elections, and by

the Intervenor-Defendants as its legal position in this case.

lil. CONCLUSION

‘For the reasons set forth herein, Defendant Allegheny County respectfully requests that

its cross motion for summary judgment be granted.

Date: October 3, 2020

Respectfully submitted,

/s/ Andrew F. Szefi

Andrew F. Szefi, Esq.

County Solicitor

PA ID. No. 83747
Andrew.Szefi@alleghenycounty.us
412-350-1128

/s/George M. Janocsko
George M. Janocsko, Esq.

First Assistant County Solicitor
PA ILD. No. 26408

/s/ Allan J_ Opsitnick

Allan J. Opsitnick, Esq.

Assistant County Solicitor

Pa. I.D. #28126
aopsitnick@opsitnickslaw.com
Allegheny County Law Department
300 Fort Pitt Commons Building
445 Fort Pitt Boulevard

Pittsburgh, PA 15219

(412) 350-1120

Counsel for Defendant — Allegheny County
Board of Elections
Case 2:20-cv-00966-NR Document 513 Filed 10/03/20 Page 6 of 6

CERTIFICATE OF SERVICE
I hereby certify that on this day, a true and correct copy of the foregoing document was
filed electronically. Notice of this filing will be sent to all registered parties by operation of the

Court’s electronic filing system, pursuant to the Federal Rules of Civil Procedure.

Dated: October 3, 2020 /s/ Andrew F. Szefi
Andrew F. Szefi, Esq
County Solicitor
Allegheny County Law Department
300 Fort Pitt Commons Building
445 Fort Pitt Boulevard
Pittsburgh, PA 15219
(412) 350-1120
